Mr. President, I should like to begin by congratulating you
on your election to the presidency of the General Assembly
and by expressing our confidence in your ability to steer the
proceedings of the present session.
I also express our gratitude to the outgoing President,
Mr. Stoyan Ganev, for the dedicated way in which he
fulfilled his mandate and contributed to the rationalization of
the work of the Assembly.
I also congratulate the Secretary-General,
Mr. Boutros Boutros-Ghali, whose initiative and commitment
have already made it possible to take important steps
towards a thorough reform of the United Nations and
towards strengthening its international credibility as an
irreplaceable instrument of peace.
The universal calling of the United Nations, enshrined
in its Charter, gives special meaning to the accession of six
new Member States, Andorra, the Czech Republic, Eritrea,
the Slovak Republic, Monaco and the Former Yugoslav
Republic of Macedonia; they have reinforced the legitimacy
of this forum and assumed, before the international
community, the responsibility entailed in the full exercise of
national sovereignty.
My Belgian colleague, in his capacity as current
President of the Council of Ministers of the European
Communities, has already had the opportunity to make a
statement on behalf of the 12 member States; Portugal fully
subscribes to that statement. I should, however, like to refer
to a number of issues that are of particular importance to my
country.
The period of global transition now before us is marked
by particularly contradictory signs.
On the one hand, the détente that surfaced with the end
of the cold war has led to an increase in regional integration
and the strengthening of cooperation between States, and has
brought to life the concept of complementing the activities
of the United Nations with those of regional organizations
and arrangements.
On the other hand, violent nationalistic claims have
re-emerged and old and seemingly forgotten antagonisms
have resurfaced, leading to an unexpected outbreak of
conflicts that threaten the internal cohesion of States and
international peace and security.
In this context, and more so than ever, the role of the
United Nations collective security system, now back on the
front line of international relations, seems decisive. For this
reason, we attach great significance to the ongoing
restructuring of the Secretariat. We also deem particularly
important the reform of the Security Council, which has
special responsibilities and is now free to accomplish its
original mission and to emerge as the driving force behind
the Organization’s political activities in maintaining stability
and peace.
Other organizations, such as the European Community,
the North Atlantic Treaty Organization (NATO) and the
Conference on Security and Cooperation in Europe (CSCE),
have, in their turn, an important role to play in consolidating
democracy, maintaining stability and promoting development
in the entire European region.
It is essential for close cooperation to be established
between those bodies and the United Nations - which has a
primary and universal responsibility - so as to avoid
duplication and to enhance what each can contribute to the
search for peace and stability.
Peace-keeping operations have recently undergone a
considerable expansion, and we are witnessing the
deployment of large numbers of men and women in
situations of various natures, including the protection of
humanitarian assistance missions and preventive diplomacy
initiatives. The involvement of military contingents in those
operations requires clear political aims as well as unity of
command and close and permanent coordination between the
Secretariat and the interested parties, namely the contributing
States and those States that may be able to offer, in a
constructive manner, a political contribution to the peace
processes.
Resolving the conflicts of today, building peace and
preventing the conflicts of tomorrow will be no simple task.
The demands and expectations that fall upon the United
Nations have no historical precedent, and so every effort
must be made to turn "An Agenda for Peace" into a reality.
Only then will the Organization be able to cope with
the present and future challenges of maintaining peace,
12 General Assembly - Forty-eighth session
giving humanitarian assistance and providing aid for
development.
Unfortunately, as I speak, the United Nations is
confronting its greatest financial crisis in 48 years of
existence and is facing the risk of not being able to assume
its responsibilities in the important domain of maintaining
international security.
This question remains the cornerstone of the future
activity of the United Nations. If it remains unanswered, the
consequences for the United Nation credibility and for world
peace will be dramatic.
An important development that has resulted from the
end of the cold war concerns respect for human rights,
which are inalienable and universal and figure above all
other considerations when we look at a particular political
regime or model of society. We believe that it is necessary
for the international community today to judge violations of
human rights without double standards.
In this respect, I should like to stress the importance of
the final declaration of the Vienna Conference, which
emphasizes fundamental ideas and principles, specifically,
those that concern the responsibilities of the international
community in this area and define human rights as a priority
for the United Nations. With this aim, it is now urgent for
the General Assembly to discuss, without delay, the
establishment of the post of high commissioner for human
rights.
A commonality of values that reflect the dignity of the
human person is an indispensable component of a better
international order allowing the development of peaceful and
lasting international relations. Thus, together with peace,
development and democracy, we consider human rights to be
one of the basic principles that should govern international
society.
It is precisely because of the imperatives of human
solidarity, and because we believe that the international
community has an important role to play, that Portugal, both
as a State and as a member of the European Community, is
following with deep concern the conflict that, for the last
two years, has been devastating parts of the territory of the
former Yugoslavia. Portugal reiterates its firm position that
only a settlement accepted by the three parties can put an
end to this blood-stained chapter in European history.
The Portuguese Government truly regrets the
interruption of the latest negotiating round in Geneva at a
time when an agreement seemed within reach.
We once again urge all the parties involved in the
conflict to show the necessary good will and flexibility so as
to put an end to the suffering of the affected populations.
Portugal considers that it is extremely urgent for a viable
and just peace agreement to be signed: Only thus will the
conditions for a return to peace be met.
Lastly, I wish to pay a tribute to the United Nations
Protection Force - in which Portugal has the privilege of
being included - to the European Community monitoring
mission and to all humanitarian organizations operating in
the area of the former Yugoslavia for the tasks they have
performed under circumstances of particular hardship.
Portugal, a country which is historically and culturally
linked to Africa, is profoundly aware of the unparalleled,
appalling and ever-deteriorating living conditions prevailing
in vast regions of the continent. Today, Africa certainly
deserves the international community’s special attention. It
is in Africa that we should concentrate our principal efforts
to end wars that are sometimes forgotten, but that are laying
waste to large areas, and it is to Africa that we should be
directing economic resources in quantities commensurate
with the unparalleled scale of the problems it is facing.
Only by increasing trade flows, economic ties and
humanitarian assistance can we provide a degree of certainty
for the success of democratization and progress.
I should like to refer also to the utmost importance that
we attach to the work of the Organization of African Unity
in the search for solutions to bring an end to the conflicts
that overshadow Africa.
In Africa, there are five countries that officially use
Portuguese. With these countries we have steadily deepened
our ties in all areas. Based on a common culture and values,
we are developing, together with Brazil and these African
countries, a true community of Portuguese-speaking nations
that is characterized by solidarity and tolerance.
It was precisely because of these special ties that my
Government interceded in the Angolan conflict. The
mediation efforts it deployed there, together with the United
States and Russia, resulted in the signing in Lisbon of the
Acordos de Paz on 31 May 1991. The year and a half of
peace that followed those agreements raised in all the
Angolan people the legitimate expectation that almost
30 years of war were coming to an end. It also revealed
Forty-eighth session - 30 September l993 13
stimulating signs of economic recovery and the advent of a
new era of democracy and national reconciliation. Angolans
therefore participated massively in the elections of last
September. The resurgence of war in Angola cause by
UNITA’s failure to accept the results of the elections calls
for a new effort from the international community to re--
establish the cease-fire and to safeguard the democratic
process, in accordance with the legitimate wishes for peace
and democracy of the Angolan people.
Portugal welcomed the adoption on 15 September of
Security Council resolution 864 (1993), in which the
Council, in the wake of previous resolutions and under
Chapter VII of the Charter of the United Nations, decided
upon a set of important measures.
I remain convinced that dialogue is possible, and that
only through direct negotiations between the Government of
Angola and UNITA can a lasting solution and a durable
peace be found. I therefore once again urge UNITA to
return to the negotiating table, on the basis of the Acordos
de Paz and full acceptance of the outcome of the
September 1992 elections and the Abidjan guidelines, which
were reached with the invaluable help of President
Houphouet-Boigny and the Government of Côte d’Ivoire.
I applaud the peace initiatives undertaken by the Special
Representative of the Secretary-General, to which Portugal,
together with the two other countries of the troika of
observers, the United States and Russia, has given its
strongest support.
Only with the restoration of peace will it be possible to
bring about an end to the suffering of the Angolan people
and make possible the provision of the much-needed
humanitarian assistance that the international community is
ready to provide. In this respect, the efforts already made
by the specialized agencies of the United Nations and the
International Committee of the Red Cross are to be
commended.
Regarding Mozambique, the role of the United Nations
in conducting the peace process is for us a source of
satisfaction. In this context, we welcome the adoption of
Security Council resolution 850 (1993), which is a sign of
the Organization’s unequivocal commitment to bringing this
process to a satisfactory conclusion.
Portugal is deeply involved in the Mozambique peace
process, not only through its active contribution to the
United Nations Operation in Mozambique but also through
its participation in the structures created by the General
Peace Agreement and through our contributions pledged
during the donors’ conference last December.
We also welcome the results of the recent meeting
between the President of Mozambique and the leader of
RENAMO, which represented a breakthrough and gave
reason for hope in a future of peace and prosperity in
Mozambique.
The positive outcome of that meeting, namely, the
agreement on the issues of territorial administration and
police, has been recognized by Security Council resolution
863 (1993), in which all parties are urged to implement
without delay all the provisions of the General Peace
Agreement so that the elections can be held in October 1994
at the latest.
Concerning South Africa, we are following events there
closely, in particular the multiparty negotiations, which we
hope will meet with success and constitute the foundations
of a new, multiracial reality.
The withdrawal of significant forces in South African
society from those negotiations is a cause for concern, and
could have a negative impact on the normal course of the
transition process, which, as we all hope, will end with the
holding of elections next year.
The spread of violence in South Africa provides a
special cause for concern, as pointed out by the European
Community observer mission in South Africa and the
Goldstone Commission, in both of which Portugal is
participating actively. We deeply regret the violence, which
cannot but jeopardize the path to national reconciliation.
We must stress, however, the positive aspect, namely
the progress achieved with the 7 September agreement at the
multiparty negotiations on the creation of the Transitional
Executive Council. This was achieved by the efforts of the
various parties that believe in a consensus solution for the
political transition in South Africa.
I should also like to refer to Mr. Nelson Mandela’s
praiseworthy appeal, before the Special Committee against
Apartheid, for an end to the economic sanctions imposed
against South Africa, an appeal which constitutes a valuable
encouragement to the process of political reform initiated by
President F. W. de Klerk.
Leaving now the African continent, I would say that
Portugal, because of its very important legal, moral and
14 General Assembly - Forty-eighth session
historic responsibilities in the case, continues to devote, as
a matter of priority, particular attention to the question of
East Timor, a Non-Self-Governing Territory recognized by
the United Nations as being under Portuguese administration,
its decolonization process not having been completed.
I should like to reaffirm, at this rostrum, my country’s
position of principle on this question: Portugal accepts in
full the relevant resolutions adopted by the General
Assembly and Security Council regarding East Timor.
These resolutions reaffirm the need to apply, in the case of
East Timor, the essential principles and rules adopted by this
Organization on decolonization; those contained not only in
the Charter, but in the historic resolutions 1514 (XV) and
1541 (XV) as well. The rejection of military conquest as the
basis for claiming territorial enlargement, the need to respect
East Timor’s territorial integrity and the right of its people
to self-determination are clearly established in those
resolutions.
We remain firmly committed to achieving, in a peaceful
and negotiated manner, a just, comprehensive and
internationally acceptable settlement to this question. That
settlement must not fail to meet the standards of
international law and must fully respect the legitimate rights
of the East Timorese, who are those most directly concerned
and who have been the principal victims of this painful and
long-protracted problem.
I should especially like to applaud the efforts of the
Secretary-General - and those of his collaborators - under
whose auspices talks have been held with Indonesia aimed
at settling this issue. We do recognize how very difficult
this task is as a result of the wide gap between the positions
of the parties on the substance of the question, which is the
conclusion of the process of the decolonization of the
Territory. Three rounds of discussions have already taken
place at the Ministerial level, and we are in the process of
adopting a set of confidence-building measures in order to
improve the atmosphere of dialogue and to foster the
advancement of the process.
Allow me to quote, in this context, a passage of the
progress report submitted, just a few days ago, by the
Secretary-General to the General Assembly:
"Equally important and intrinsically linked to the
peace process is the human rights situation in East
Timor. The improvement of the conditions in East
Timor is sine qua non to progress in the talks".
(A/48/418, para. 5)
I am sorry to have to say that, unfortunately, the human
rights situation prevailing in the territory continues to elicit
condemnation on the part of the international community.
The resolutions adopted this year by the United Nations
Commission on Human Rights and by its Subcommission on
Prevention of Discrimination and Protection of Minorities
are a clear demonstration of this. We sincerely hope that
steps will be taken that will bring about a tangible and
genuine improvement of the situation in the territory and that
this can be monitored without obstruction. I therefore call
upon all Governments and human rights organizations to
continue to keep a close eye on the situation in East Timor.
We are witnessing events of great significance in other
parts of the world. Allow me to emphasize those which
merit our particular attention.
Portugal remains faithful to the construction of an
enlarged and strengthened Europe. We are close, therefore,
to the countries of Central and Eastern Europe and, guided
by that objective, we propose to contribute through our
participation in the framework of the European Community
with a view to enhancing dialogue as well as political and
economic cooperation. This approach will ensure peace,
stability and economic well-being.
In this context of the joint responsibility of all actors on
the international scene, we should encourage the ongoing
political and economic reforms in the States that have
emerged from the collapse of the former Soviet Union aimed
at a peaceful evolution towards democratic societies based
on the rule of law and fundamental human rights. We
support their progressive integration into the international
economy, which will prevent the political division of the
past from being replaced with a new economic gap.
Allow me to salute at this point President Yeltsin for
his courage and determination to carry on without
interruption the process of political and economic reform
that is indispensable for the complete democratization and
development of the Russian Federation.
We lend our unequivocal support to all the efforts made
by the Conference on Security and Cooperation in Europe
(CSCE) and the United Nations - which constitute a good
test for cooperation between regional organizations and the
United Nations - to reach peaceful settlements to the
disputes that have arisen on the territory of the former Soviet
Union.
Regarding nuclear arms control and disarmament,
Portugal considers the Treaty on the Non-Proliferation of
Forty-eighth session - 30 September l993 15
Nuclear Weapons to be an instrument of major importance,
and looks forward to its indefinite extension at the 1995
Review Conference. Portugal urges all the parties that have
not yet done so to ratify it, and reiterates the need for all the
nuclear-weapon States that have emerged from the former
Soviet Union to implement and comply with the obligations
resulting from the START I and START II Treaties and the
Lisbon Protocol.
At this point, allow me to stress the importance my
Government attaches to the work of the Conference on
Disarmament, to which my country has recently presented its
candidature for full membership.
I wish to refer here to the current negotiations that are
seeking to conclude the General Agreement on Tariffs and
Trade talks. While we hope for their successful conclusion,
which we consider to be fundamental for the world
economy, we also believe that the result should reflect a
global and balanced solution based on an opening of markets
and a reinforcement of the rules of international trade.
I should like to take this opportunity to congratulate the
Government of Israel and the leaders of the Palestine
Liberation Organization for the realism, lucidity, courage and
also imagination they displayed with the conclusion of the
recent agreement, which represents a historic step towards
the achievement of a just, lasting and comprehensive peace
for the Middle East based upon the relevant resolutions of
the United Nations. The agreement will certainly lend a new
and encouraging vitality to the peace process in both its
bilateral and multilateral tracks, irreversibly consolidating the
latest developments.
Geographical proximity and historic and cultural ties
justify the genuine attention with which my country is
following the evolution of the situation in the Maghreb.
Portugal has stressed, within the European Community and
in other international forums, the importance of that region
to security and stability in the Mediterranean. In this sense,
the declaration of the Heads of State and Government at the
Lisbon meeting of the Council of Europe set out a new
approach to a political, economic, social and cultural
dialogue between the European Community and the Maghreb.
Portugal has centuries-old relations of friendship with
Latin America. Our special relationship with Brazil cannot
be overemphasized. We are therefore in a position, in the
spirit of the recent Ibero-American Summit in Salvador da
Bahia, to enhance dialogue and cooperation with this region.
In this respect, I should like to stress the importance we
attach to an agenda for development in the advancement of
a constructive and effective dialogue aimed at identifying
and exploring new forms of solidarity in encouraging
international cooperation for development.
In respect of the activities of the European Community,
we have been striving to strengthen European ties with Latin
America, through the San José process and the Rio group,
by encouraging the efforts - which have already made
progress possible - aimed at increasing respect for
democratic institutions and human rights and developing new
forms of economic integration.
I should also like to mention the current negotiations on
the preservation of natural resources and the maintenance of
environmental balance. The obligations of States go beyond
the mere signature of multilateral treaties. At stake is a
legacy to future generations of sufficient, conserved and
renewable resources to ensure their well-being.
All efforts in that direction deserve the commitment of
the international community as a whole, through the
implementation of policies of a continental or even global
scope. The Rio Conference was merely a step on the long
road to convincing the world of the need to preserve the
environment and to maintain the balance between the means
of production and the human component without resorting to
destruction and waste.
It is now important to put into practice the decisions of
the Rio Conference in order to give expression to the
measures decided on there. Portugal will not fail to do its
part, in the full realization that only then shall we be able to
build a future for coming generations.
At this point in its history, the United Nations is facing
an unprecedented opportunity and, for the first time, can
play the role originally intended for it, without restriction, in
the resolution of conflicts and the maintenance of
international stability and as the custodian of respect for
human rights.
We are all committed to providing a positive
contribution to meeting this challenge. Portugal, for its part,
will do everything possible to achieve these ambitious goals.
